Citation Nr: 1418312	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to September 29, 2009 and a compensable rating thereafter for residuals of mandibular fracture.

2. Entitlement to a compensable rating prior to December 10, 2008 and a rating in excess of 10 percent thereafter for eczema of the hands.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to September 1987, from March 1988 to August 1992, and from October 1998 to February 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his February 2014 Board hearing, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issues of entitlement to a rating in excess of 10 percent prior to September 29, 2009 and a compensable rating thereafter for residuals of mandibular fracture and entitlement to a compensable rating prior to December 10, 2008 and a rating in excess of 10 percent thereafter for eczema of the hands; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for entitlement to a rating in excess of 10 percent prior to September 29, 2009 and a compensable rating thereafter for residuals of mandibular fracture and entitlement to a compensable rating prior to December 10, 2008 and a rating in excess of 10 percent thereafter for eczema of the hands; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In February 2014, during his Board hearing, the Veteran withdraw his claims for entitlement to a rating in excess of 10 percent prior to September 29, 2009 and a compensable rating thereafter for residuals of mandibular fracture and entitlement to a compensable rating prior to December 10, 2008 and a rating in excess of 10 percent thereafter for eczema of the hands.  As the Veteran has withdrawn his appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.


ORDER

The appeal in the matter of entitlement to a rating in excess of 10 percent prior to September 29, 2009 and a compensable rating thereafter for residuals of mandibular fracture is dismissed.

The appeal in the matter of entitlement to a compensable rating prior to December 10, 2008 and a rating in excess of 10 percent thereafter for eczema of the hands is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of service connection for bilateral hearing loss, so that the Veteran is afforded every possible consideration.  

A VA audiological examination completed in April 2007 did not show a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  However, the Veteran's VA treatment records indicate that he has since undergone additional audiological testing, the results of which are not available in the Veteran's VA treatment records.  Thus, the Board is unable to determine whether subsequent testing may show that the Veteran has a current hearing loss disability for VA purposes, and finds that a remand is required to obtain those records.  

Specifically, in August 2010 it was noted that pure tone audiometic testing done at the Cheyenne VA Medical Center (VAMC) showed a borderline mild sensorineural hearing loss in the right ear and a moderate high frequency sensorineural hearing loss in the left ear.  However, audiometric data is not available.

In June 2011 a Cheyenne VAMC note reflects that audiological testing done at that time showed the Veteran had normal hearing in his right ear and a normal sloping to moderate sensorineural hearing loss in his left ear.  Word recognition scores are noted to be 96 percent bilaterally, but audiometric data is not available in the records in evidence.

In November 2011 the Veteran was fitted with hearing aids at the VA.

Records further indicate that the Veteran was scheduled for an audiological compensation and pension examination in May 2013.  The Veteran testified at his Board hearing that he did undergo an audiological examination in April 2013 in Little Rock.  The results of that examination are not in evidence.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records for hearing loss and all audiological testing data, including from tests conducted at the Cheyenne VAMC in August 2010 and June 2011 and from the Veteran's April 2013 VA examination.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


